                                                                                                                                                           I
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                       Page 1 of I



                                      UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                                                                     (For Offenses Committed On or After November l, 1987)
                                      v.

                Cesar Leonel Velasquez-Garcia                                        Case Number: 3:18-mj-22887

                                                                                    David L Baker
                                                                                    Defendant's Attorney


REGISTRATION NO. 81128298
THE DEFENDANT:
 IZI pleaded guilty to count(s) _l_of_C_o_m_.!_pl~a_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Nature of Offense                                                                Count Number{s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                      I

 D The defendant has been found not guilty on count(s)
                                                                              ------------------~

 D Count(s)
                  ------------------ dismissed on the motion of the United States.
                                                                    IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              'r£i    TIME SERVED                                 D __________ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Friday, February 15, 2019
                                                                                  Date of Imposition of Sentence


Received
                                                                                  HO 0    BLE KAREN S. CRAWFORD
                                                    FILED                         UNITED STATES MAGISTRATE ruDGE


Clerk's Office Copy
                                                    Feb 15 2019          I
                                              CLERK, U.S. DISTRICT COURT                                                        3: 18-mj-22887
                                           SOUTHERN DISTRICT OF CALIFORNIA
                                           BY           s1 ericas        DEPUTY
